 

Exhibit 10.3

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (this “Agreement”) dated as of November 17,
2014, is between ELEPHANT TALK EUROPE HOLDING B.V., a besloten vennootschap met
beperkte aansprakelijkheid organized under the laws of the Netherlands
(“Company”) and ATALYA ADMINISTRATIVE LLC, a New York limited liability company,
acting in it capacity as Collateral Agent for the benefit of itself and the
other Secured Parties party to the Credit Agreement referred to below (in such
capacity, “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS pursuant to the terms of that certain Credit Agreement dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Company, as borrower
(“Borrower”), ELEPHANT TALK COMMUNICATIONS CORP., a Delaware corporation
(“Parent”), any subsidiaries of Parent that are guarantors or become guarantors
pursuant to Section 8.10 of the Credit Agreement (including Parent, the
“Guarantors”, and, together with Borrower, the “Credit Parties”), the lenders
from time to time party thereto (the “Lenders”), and ATALYA ADMINISTRATIVE LLC,
a New York limited liability company, as Administrative Agent for the Lenders
(“Administrative Agent”) and Collateral Agent, Administrative Agent and the
Lenders have agreed to extend credit and make certain financial accommodations
to Borrower.

 

WHEREAS as of the date hereof, Company has become a party to that certain U.S.
Security Agreement (as defined in the Credit Agreement), pursuant to which the
Company has granted to Collateral Agent a security interest and continuing lien
on all of Company’s right, title and interest in, to and under all Collateral,
including the Trademark Collateral (as defined below), and all Collateral in
each case whether now owned or existing or hereafter acquired or arising to
secure the prompt and complete payment and performance of all Obligations (as
defined in the Credit Agreement) including the obligations of Company under the
Credit Agreement;

 

WHEREAS the parties to the Credit Agreement contemplate and intend that, if an
Event of Default (as defined in the Credit Agreement) shall occur and be
continuing, Collateral Agent shall have all rights of a secured party in and to
the Trademark Collateral and any proceeds thereof, including, without
limitation, the right to exercise and enforce its rights remedies under the U.S.
Security Agreement and under the other Credit Documents in connection with all
of Company’s right, title and interest in the Trademark Collateral; and

 

WHEREAS pursuant to the Credit Agreement and the U.S. Security Agreement,
Company is required to execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Company agrees as follows:

 

Section 1.Defined Terms

 

Unless otherwise defined herein, terms defined in the U.S. Security Agreement
and used herein have the meaning given to them in the U.S. Security Agreement.

 

 

 

 

 

Section 2.Grant of Security Interest in Trademarks

 

The Company hereby grants to Collateral Agent a security interest in all of its
right, title and interest in, to and under the Trademarks, including the
Trademark listed in Schedule A, in each case whether now owned or hereafter
acquired (collectively, the “Trademark Collateral”).

 

Section 3.Security for Obligations

 

This Agreement secures, and the Trademark Collateral is collateral security for,
the prompt and complete payment or performance in full when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise of all Obligations.

 

Section 4.Security Agreement

 

The security interests granted pursuant to this Agreement are granted in
conjunction with the security interests granted to Collateral Agent pursuant to
the U.S. Security Agreement, and Company hereby acknowledges and affirms that
the rights and remedies of Collateral Agent with respect to the security
interest in the Trademark Collateral made and granted hereby are more fully set
forth in the U.S. Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event of
any irreconcilable conflict between the terms of this Agreement and the terms of
the U.S. Security Agreement, the terms of the U.S. Security Agreement shall
control.

 

Section 5.Recordation

 

The Company hereby authorizes and requests that the Commissioner for Trademarks
and any other applicable United States government officer record this Agreement.

 

Section 6.Miscellaneous

 

This Agreement shall be governed by, and construed in accordance with the laws
of the State of New York.

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single agreement.

 

[Remainder of this page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, Company has caused this Trademark Security Agreement to be
duly executed and delivered by its duly authorized officer as of the date first
set forth above.

 

ELEPHANT TALK EUROPE HOLDING B.V.

 

  By: /s/ Mark D.M. Nije     Name:  Mark D.M. Nije     Title:  Director

 

ATALYA ADMINISTRATIVE LLC,
as Collateral Agent

 

  By: /s/ Michael Bogdan     Name:  Michael Bogdan     Title:  Authorized
Signatory

 



 

